liNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Amendment filed 03/02/2021 is acknowledged. Claims 1, 16, 17, 22	-25 are pending and are under consideration.

Abstract

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. 

Applicant believes that no further action is necessary concerning the abstract of the present application as an abstract was included in the original PCT application and was reproduced in the publication of the present application. In response, as required by 37 CFR 1.72(b) an abstract on a separate sheet is required. 


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be 

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the claims are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion

The claims are drawn to “updating a patient record based on the determination of the at least one of presence and quantity of the patient-specific disease associated 

Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception


Obtaining protein data is a pre-solution activity directed to aspects of the information being analyzed.

Step 2B

The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptionsThe additional element of analyzing biological fluids by analytical methods, such as mass-spectrometry, to determine presence and quantity of disease-specific proteins in exosomes is a well-understood, routine, and conventional activity –see reviews of Duijvesz et al. (European Urology, 59, 5, 2011, 823-831) or Havrylov et al.  (Proteomics, 2015, 15, 272–286), for example. 

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment.  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Response to arguments
Applicant argues that the amended claims are directed to a method of treatment of a patient and are not directed towards a mental process or abstract idea because the administration of a treatment to a patient cannot be done mentally or in an abstract manner.  In response, there no method steps directed to administration of any particular treatment to a patient.



103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Applicant’s arguments are noted but are deemed moot in view of the new ground of rejections.


Claims 1, 16, 17, 22-25  are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalluri et al. (WO 2015/085096), taken together with Szabó-Taylor  et al. (Seminars in Cell & Developmental Biology, 40, 8–16, 2015,  and further in view of Hahn et al. (Bioassays, 15,7,477-484).

	The claims are amended to replace term “disease-associated protein” with “neoepitope”.  

	
Kalluri et al. (WO 2015/085096; or US counterpart 20170059572) teach evaluation by mass-spectrometry of the exosome proteome from cancer cells, identifying glypican-1 as a cancer-specific protein marker for cancer cell-derived exosomes, and monitoring response to cancer therapy in a cancer patient by quantifying the glypican-1 in exosomes.  The method comprises obtaining a body 
Kalluri et al. and monitoring response to cancer therapy by quantifying the glypican-1 in exosomes as a cancer-specific protein marker; Kalluri et al. does not teach identifying neoepitopes as cancer-specific markers.   

Szabó-Taylor  et al. (Seminars in Cell & Developmental Biology, 40, 8–16, 2015)  teach that posttranslational modifications of extracellular vesicles contribute to disease pathology by generating and carrying neoepitopes. 


  One of ordinary skill in the art could have applied the known technique of identifying proteins of interest in exosomes of cancer patients, in the same way to any markers of the disease present in exosomes, such as, e.g., neoepitopes, and the results would have been predictable to one of ordinary skill in the  art.


Further, Kalluri et al. do not teach the particular reflection of the comparison  “updating a record”. However, it would be obvious to keep record considering that an 

With regard to claim 22, Kalluri et al. teach that exosomes nucleic acid or protein profiles can correlate with disease progress  (see paragraph [0173]), but do not teach analyzing a nucleic acid present in at least one of the first and second exosome, wherein the nucleic acid is a double minute chromosome.   However as double minute chromosomes are the cytogenetic hallmark of extra-chromosomal genomic amplification and associated with the overexpression of oncogene products (see review of Hahn et al., for example), it would be obvious to apply  the known technique of analyzing double minute chromosomes to identify presence of disease-specific protein, and  an artisan would have been capable of applying this known technique to a patient having disorder of interest  with the same expectation of success. 
 

Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb